COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


WOOD VENDING, INC.
AND
PROVIDENCE WASHINGTON INSURANCE COMPANY
                                              MEMORANDUM OPINION *
v.   Record No. 1237-95-1                         PER CURIAM
                                               NOVEMBER 28, 1995
DANIEL HAROLD MINESKY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             (William C. Walker; Donna White Kearney; Bradford C.
             Jacob; Taylor & Walker, on briefs), for appellants.

             (Daniel H. Minesky, pro se, on brief).



     Wood Vending, Inc. and its insurer (hereinafter collectively

referred to as "employer") contend that the Workers' Compensation

Commission erred in (1) finding that Daniel Harold Minesky

("claimant") proved that he made a reasonable effort to market

his residual work capacity after May 9, 1994; and (2) considering

certain documents submitted by claimant as after-discovered

evidence.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.    Rule

5A:27.
     In order to establish entitlement to benefits, a partially

disabled employee must prove that he has made a reasonable effort

to procure suitable work but has been unable to do so.    Great

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459, 464, 359 S.E.2d
98, 101 (1987).   "What constitutes a reasonable marketing effort

depends upon the facts and circumstances of each case."     The

Greif Companies v. Sipe, 16 Va. App. 709, 715, 434 S.E.2d 314,

318 (1993).   We have discussed factors which the commission

should consider in deciding whether a claimant has made

reasonable good faith efforts to market his remaining capacity:
          (1) the nature and extent of employee's
          disability; (2) the employee's training, age,
          experience, and education; (3) the nature and
          extent of employee's job search; (4) the
          employee's intent in conducting his job
          search; (5) the availability of jobs in the
          area suitable for the employee, considering
          his disability; and (6) any other matter
          affecting employee's capacity to find
          suitable employment.

National Linen Serv. v. McGuinn, 8 Va. App. 267, 272, 380 S.E.2d
31, 34 (1989) (footnotes omitted).   In reviewing the commission's

findings, "we view the evidence in the light most favorable

to . . . the party prevailing before the commission."     Id. at

270, 380 S.E.2d at 33.   "However, where, as here, there is no

conflict in the evidence as to the relevant factors, the question

of sufficiency is one of law."   Sipe, 16 Va. App. at 716, 434

S.E.2d at 318.

     In awarding temporary total disability benefits to Minesky,

the commission found that Minesky made a reasonable effort to

market his remaining capacity.   We cannot say that the commission

erred as a matter of law in making this determination.    The

evidence before the deputy commissioner and the full commission



                                 2
showed that Minesky contacted at least thirty potential employers

between May 19, 1994 and September 28, 1994.   He also registered

with the Virginia Employment Commission ("VEC") and the West

Virginia Employment Commission.   The commission reasonably

inferred from Minesky's testimony that he satisfactorily

documented potential employment contacts in order to continue to

receive unemployment benefits in West Virginia. 1

     Taking into account this undisputed evidence, Minesky's

ninth grade education, and his lifting restriction which

precludes most employment as a welder or mechanic, we find

sufficient credible evidence exists to support the commission's

finding that Minesky made a reasonable effort to market his

residual work capacity.
     For these reasons, we affirm the commission's decision.

                                  Affirmed.




     1
      The commission did not indicate in its review opinion that
it relied upon the VEC job contact forms, Minesky's
correspondence with the Virginia Department of Labor and
Industry, or Dr. Gold's November 7, 1994 work excuse to support
its finding on the marketing issue. Accordingly, employer's
second question presented is without merit.




                                  3